Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/11/2021 and 7/28/2021 have been considered by the examiner.
On the IDS filed 7/28/2021, US Patent Document 2004/0017607 has been crossed off because it is a duplicate. The document has been considered and is indicated as so on the IDS filed 1/11/2021.

Status of Claims
Claims 1-17 are pending.

Drawings
The drawings were received on 11 January 2021.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 6 and 12, the examiner suggests that “the first and the second beam path” should be changed to “the first and the second beam paths”.  Appropriate correction is required.
Claims 2-16 are objected to because they inherit the deficiencies of claim 1 through their dependencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitations “the optics unit” (line 2), “the viewing direction” (line 3), “the object field” (line 4), “the alignment” (line 4), “the first axis of rotation” (lines 4-5), “the stereo half images” (line 5), and “the at least one electronic image recorder” (lines 5-6) lack sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2001/0055150) of record (hereafter Ito), in view of Hauger et al. (US 2004/0017607) of record (hereafter Hauger).
Regarding claim 1, Ito discloses an optical observation instrument, in particular a surgical microscope or exoscope (see at least Fig. 1 and paragraph [0009], where the optical observation instrument is a surgical video microscope), comprising an optics unit with an objective arrangement and at least one electronic image recorder (see at least Fig. 2 and paragraph [0047], where the objective optical system includes close-up optical system 210, which includes an objective lens and 116 is a CCD, which is an electronic image recorder), wherein the optics unit has a first stereo channel with a first beam path and a second stereo channel with a second beam path for recording a stereo image of an object field with the at least one electronic image recorder and wherein the first and the second beam path extend through the objective arrangement (see at least Figs. 2 and 7 and paragraph [0047], where there are right and left channels), and a retaining apparatus (see at least Fig. 5, where housing 1 is a retaining apparatus), wherein the optical observation instrument has a viewing direction that is angled in relation to the axis of the objective arrangement and comprises a deflection element, arranged on the object-side of the objective arrangement, for deflecting the first and the second beam path into the objective arrangement (see at least Figs. 5-7 and paragraph [0046], where reflecting mirror 2 is a deflection element).
Ito does not specifically disclose the optics unit is mounted in the retaining apparatus so as to be rotatable about a first axis of rotation, the latter at least approximately corresponding to an axis of the objective arrangement.
However, Hauger teaches an optical observation instrument, in particular a surgical microscope (see at least Fig. 18 and paragraph [0103]), comprising an optics unit and a retaining apparatus, on which the optics unit is mounted so as to be rotatable about a first axis of rotation, the latter at least approximately corresponding to an axis of an objective arrangement (see at least Fig. 3 and paragraph [0059], where zoom systems 15 and 16 are in a common holder 53 that is rotatable about the optical axis 5, which is the optical axis of the objective 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito to include the teachings of Hauger so that the optics unit is mounted in the retaining apparatus so as to be rotatable about a first axis of rotation, the latter at least approximately corresponding to an axis of the objective arrangement for the purpose of changing the directions of view on an object of the images presented on a display, thus rotating a stereobasis for the stereoscopic observation (see paragraph [0059] of Hauger).

Regarding claim 2, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the viewing direction is angled through approximately 90° in relation to the axis of the objective arrangement (see at least Fig. 6 and paragraph [0060], where the optical axis is bent at a right angle, which is 90°).

Regarding claim 3, Ito as modified by Hauger discloses all of the limitations of claim 1.
Hauger also teaches that the optics unit is mounted so as to be rotatable relative to the retaining apparatus and relative to an entrance port of the optical unit (see at least Fig. 3, where objective lens 3 corresponds to an entrance port of the optical unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger to include the further teachings of Hauger so that the optics unit is mounted so as to be rotatable relative to the retaining apparatus and relative to the deflection element about the first axis of rotation for the purpose of changing the directions of view on an object of the images presented on a display, thus rotating a stereobasis for the stereoscopic observation (see paragraph [0059] of Hauger).

Regarding claim 4, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optics unit has a stretched-out optics housing , which extends at least approximately in the direction of the axis of the objective arrangement (see at least Figs. 5 and 9, where the housing 1 is a stretched-out optics housing and extends in the direction of the axis of the objective arrangement).

Regarding claim 5, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the objective arrangement comprises an object-side front lens, wherein the first and the second beam path extend through the front lens (see at least Fig. 7, where 211 is the object-side front lens).

Regarding claim 6, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optical deflection element comprises a plane mirror at an angle to the axis of the objective arrangement (see at least Fig. 5 and paragraph [0046], where mirror 2 is a plane mirror).

Regarding claim 7, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optical deflection element is arranged on the retaining apparatus in a manner secured against rotation (see at least Fig. 11 and paragraph [0060], where the mirror 2 is connected to the housing by bracket 3, which securely holds the mirror at a 45 degree angle).

Regarding claims 8 and 9, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optics unit is rotationally coupled with an operating element that is rotatable about a second axis of rotation , wherein the second axis of rotation is directed at least approximately parallel to the viewing direction and that the rotatable operating element is arranged at the optical deflection element on a side opposite to the object field (see at least Fig. 14 and paragraph [0070], where the ball joint 5a is an operating element that is coupled to the optics unit via bracket 5, is rotatable about a second axis of rotation that is directed parallel to the viewing direction, and is arranged at the optical deflection element (mirror 2) on a side opposite to the object field).

Regarding claim 10, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses a cover glass arranged on the object side of the optics unit (see at least Figs. 6 and 7, where a non-optical element is illustrated between the optics unit and the mirror 2).
Hauger also teaches an optical deflection element inside the housing of the instrument, with the objective lens acting as a cover glass on the object side of the optical deflection element (see Fig. 3, beam splitter 43 is a deflection element and objective lens 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger to include the further teachings of Hauger so that a cover glass is arranged on the object side of the optical deflection element for the purpose of protecting the optical components of the instrument, particularly the optical deflection element, from damage and/or grime.

Regarding claim 11, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optics unit comprises illumination optics for illuminating the object field with an illumination beam path that extends through a wedge prism (see at least Fig. 6 and paragraph [0057], where 300 is the illuminating optical system that illuminates the object filed with an illumination beam path that extends through wedge prism 320).
Hauger also teaches that an illuminating beam can pass through the objective arrangement to be focused onto the object (see at least paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger so that the illumination beam path extends through the objective arrangement for the purpose of substituting one known element, such as the wedge prism, for another, such as an objective lens, in order to obtain predictable results such as focusing the light onto the object that is being observed.

Regarding claim 12, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the retaining apparatus comprises a retaining bracket which engages over the optics unit and on which the optics unit is mounted so as to be rotatable about the first axis of rotation, wherein the optical deflection element is retained at an object-side end of the retaining bracket (see at least Figs. 5 and 9, where housing 1 is a retaining bracket that engages over the optics unit and on which the optics unit is mounted and the optical deflection element (mirror 2) is retained at an object-side end of the retaining bracket via bracket 3).

Regarding claim 13, Ito as modified by Hauger discloses all of the limitations of claim 12.
Ito also discloses that the retaining apparatus comprises a retaining angle brace and a retaining arm wherein the retaining bracket is arranged in rotatable fashion at the retaining angle brace , which is arranged in rotatable and/or longitudinally displaceable fashion at the retaining arm (see at least Fig. 1, where the support arm 100a holding the microscope 101 comprises multiple elements that could be considered a retaining angle brace and a retaining arm that are rotatable to each other).

Regarding claim 14, Ito as modified by Hauger discloses all of the limitations of claim 12.
Ito also discloses that the retaining apparatus comprises a retaining arm , wherein the retaining bracket is arranged in rotatable fashion at the retaining arm (see at least Fig. 1, where the support arm 100a holds the microscope 101 in a rotatable fashion).

Regarding claim 16, Ito as modified by Hauger discloses all of the limitations of claim 1.
Ito also discloses that the optical observation instrument comprises a processor device (see at least paragraph [0035], image processor 117).
The limitation wherein the processor device is set up for mirroring and/or interchanging the stereo half images is considered an intended use of the processor device and is therefore given limited patentable weight. One of ordinary skill would be able to use the image processor disclosed by Ito to make any known modifications to the captured images such as mirroring or interchanging.

Regarding claim 17, Ito discloses a method for generating a stereo image of an object field, wherein an optics unit of an optical observation instrument is brought into a spatial position and the viewing direction is set to the object field (see at least Figs. 9 and 10) and stereo half images recorded by an at least one electronic image recorder of the optical observation instrument are displayed on a display device (see at least Figs. 1 and 2, where CCD 116 of camera 102 records stereo half images and displays them on monitor 114).
Ito does not specifically disclose that an alignment of a stereo basis is set by rotating the optics unit about a first axis of rotation.
However, Hauger teaches a method for generating a stereo image of an object filed wherein an alignment of a stereo basis is set by rotating the optics unit about a first axis of rotation (see at least Fig. 3 and paragraph [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include the teachings of Hauger so that an alignment of a stereo basis is set by rotating the optics unit about a first axis of rotation for the purpose of changing the directions of view on an object of the images presented on a display, thus rotating a stereobasis for the stereoscopic observation and generating a pair of images that can be viewed three-dimensionally (see paragraph [0059] of Hauger).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2001/0055150) of record (hereafter Ito), in view of Hauger et al. (US 2004/0017607) of record (hereafter Hauger) as applied to claim 12 above and further in view of Kubek (US 2018/0164568) (hereafter Kubek).
Regarding claim 15, Ito as modified by Hauger discloses all of the limitations of claim 12.
Ito as modified by Hauger does not specifically disclose that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by nonpositive engagement, frictional engagement, interlocking engagement, in electromagnetic fashion and/or by a motor.
However, Kubek teaches a microscope that fixes a position and/or orientation of a microscope by frictional engagement (see at least paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger to include the teachings of Kubek so that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by frictional engagement for the purpose of using a known device to fix the position and orientation of the instrument in order to obtain predictable results such as providing a smoother and quieter operation (see at least paragraph [0013] of Kubek).

Claim 15 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2001/0055150) of record (hereafter Ito), in view of Hauger et al. (US 2004/0017607) of record (hereafter Hauger) as applied to claim 12 above and further in view of Frick (US 2013/0140411) (hereafter Frick).
Regarding claim 15, Ito as modified by Hauger discloses all of the limitations of claim 12.
Ito as modified by Hauger does not specifically disclose that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by nonpositive engagement, frictional engagement, interlocking engagement, in electromagnetic fashion and/or by a motor.
However, Frick teaches a stand for a surgical microscope (see at least the abstract) wherein the position and/or orientation of the microscope is fixable by a motor (see at least paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger to include the teachings of Frick so that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by a motor for the purpose of using a known device to fix the position and orientation of the instrument in order to obtain predictable results such as the locking of the position of the instrument in the event of a power failure or disruption (see paragraph [0033] of Frick).

Claim 15 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2001/0055150) of record (hereafter Ito), in view of Hauger et al. (US 2004/0017607) of record (hereafter Hauger) as applied to claim 12 above and further in view of Doi et al. (US 2011/0134518) (hereafter Doi).
Regarding claim 15, Ito as modified by Hauger discloses all of the limitations of claim 12.
Ito as modified by Hauger does not specifically disclose that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by nonpositive engagement, frictional engagement, interlocking engagement, in electromagnetic fashion and/or by a motor.
However, Doi teaches a surgical microscope system (see at least the title), wherein the position and/or orientation of the microscope is fixable in electromagnetic fashion (see at least paragraph [0025], where rotation about an axis is locked and freed with an electromagnetic clutch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Ito as modified by Hauger to include the teachings of Doi so that the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by a motor for the purpose of using a known device to fix the position and orientation of the instrument in order to obtain predictable results such as the ability to control the locking and freeing of the microscope via an electronic device such as a button located on the instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/15/2022